 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
          VANGUARD LOGISTICS
11        SERVICES (USA), INC., a California            Case No. 2:18-cv-00517 DSF (GJSx)
          corporation, f/k/a NACA LOGISTICS
12        (USA), INC.
                                                         [PROPOSED] STIPULATED
13                   Plaintiff,                          PROTECTIVE ORDER1
14              v.
15        GROUPAGE SERVICES OF NEW
          ENGLAND, LLC, a Massachusetts
16        limited liability company;
          ECONOCARIBE
17        CONSOLIDATORS, INC., d/b/a
          ECU WORLDWIDE (USA); and
18        DOES 1-10, inclusive,
19                   Defendants.
20

21
     1.      A. PURPOSES AND LIMITATIONS
22
             Discovery in this action is likely to involve production of confidential,
23
     proprietary or private information for which special protection from public
24
     disclosure and from use for any purpose other than prosecuting this litigation may
25
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26

27   1
      This Stipulated Protective Order is substantially based on the model protective order provided
28   under Magistrate Judge Gail J. Standish’s Procedures.
 1   enter the following Stipulated Protective Order. The parties acknowledge that this
 2   Order does not confer blanket protections on all disclosures or responses to
 3   discovery and that the protection it affords from public disclosure and use extends
 4   only to the limited information or items that are entitled to confidential treatment
 5   under the applicable legal principles.
 6         B. GOOD CAUSE STATEMENT
 7         This action includes claims for alleged misappropriation of trade secrets. The
 8   parties are generally in the same industry. Certain information subject to production
 9   is not known publicly and could be of value to parties not involved in the litigation
10   as well as parties to the litigation. Accordingly, there may be information disclosed
11   in discovery that should be maintained as confidential and disclosure limited as
12   provided in this Stipulated Protective Order.
13         This action is likely to involve trade secrets, customer and pricing lists and
14   other valuable research, development, commercial, financial, technical and/or
15   proprietary information for which special protection from public disclosure and
16   from use for any purpose other than prosecution of this action is warranted. Such
17   confidential and proprietary materials and information consist of, among other
18   things, confidential business or financial information, information regarding
19   confidential business practices, or other confidential research, development, or
20   commercial information (including information implicating privacy rights of third
21   parties), information otherwise generally unavailable to the public, or which may be
22   privileged or otherwise protected from disclosure under state or federal statutes,
23   court rules, case decisions, or common law. Accordingly, to expedite the flow of
24   information, to facilitate the prompt resolution of disputes over confidentiality of
25   discovery materials, to adequately protect information the parties are entitled to keep
26   confidential, to ensure that the parties are permitted reasonable necessary uses of
27   such material in preparation for and in the conduct of trial, to address their handling
28
                                               -2-
 1   at the end of the litigation, and serve the ends of justice, a protective order for such
 2   information is justified in this matter. It is the intent of the parties that information
 3   will not be designated as confidential for tactical reasons and that nothing be so
 4   designated without a good faith belief that it has been maintained in a confidential,
 5   non-public manner, and there is good cause why it should not be part of the public
 6   record of this case.
 7         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 8         The parties further acknowledge, as set forth in Section 12.3, below, that this
 9   Stipulated Protective Order does not entitle them to file confidential information
10   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
11   and the standards that will be applied when a party seeks permission from the court
12   to file material under seal.
13         There is a strong presumption that the public has a right of access to judicial
14   proceedings and records in civil cases. In connection with non-dispositive motions,
15   good cause must be shown to support a filing under seal. See Kamakana v. City and
16   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
17   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
18   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
19   require good cause showing), and a specific showing of good cause or compelling
20   reasons with proper evidentiary support and legal justification, must be made with
21   respect to Protected Material that a party seeks to file under seal. The parties’ mere
22   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
23   without the submission of competent evidence by declaration, establishing that the
24   material sought to be filed under seal qualifies as confidential, privileged, or
25   otherwise protectable—constitute good cause.
26         Further, if a party requests sealing related to a dispositive motion or trial, then
27   compelling reasons, not only good cause, for the sealing must be shown, and the
28
                                                -3-
 1   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 2   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 3   each item or type of information, document, or thing sought to be filed or introduced
 4   under seal in connection with a dispositive motion or trial, the party seeking
 5   protection must articulate compelling reasons, supported by specific facts and legal
 6   justification, for the requested sealing order. Again, competent evidence supporting
 7   the application to file documents under seal must be provided by declaration.
 8          Any document that is not confidential, privileged, or otherwise protectable in
 9   its entirety will not be filed under seal if the confidential portions can be redacted.
10   If documents can be redacted, then a redacted version for public viewing, omitting
11   only the confidential, privileged, or otherwise protectable portions of the document,
12   shall be filed. Any application that seeks to file documents under seal in their
13   entirety should include an explanation of why redaction is not feasible.
14   2.     DEFINITIONS
15          2.1    Action: this pending federal lawsuit.
16          2.2    Challenging Party: a Party or Non-Party that challenges the
17   designation of information or items under this Order.
18          2.3A “CONFIDENTIAL” Information or Items: information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for
20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
21   the Good Cause Statement.
22          2.3B “ATTORNEYS EYE’S ONLY (AEO)” Information or Items:
23   CONFIDENTIAL information that is highly sensitive competitive information that
24   is not known to other parties and might be of value to them.
25          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
26   their support staff).
27          2.5    Designating Party: a Party or Non-Party that designates information or
28
                                                -4-
 1   items that it produces in disclosures or in responses to discovery as
 2   “CONFIDENTIAL” or “AEO.”
 3         2.6    Disclosure or Discovery Material: all items or information, regardless
 4   of the medium or manner in which it is generated, stored, or maintained (including,
 5   among other things, testimony, transcripts, and tangible things), that are produced or
 6   generated in disclosures or responses to discovery in this matter.
 7         2.7    Expert: a person with specialized knowledge or experience in a matter
 8   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 9   an expert witness or as a consultant in this Action.
10         2.8    House Counsel: attorneys who are employees of a party to this Action.
11   House Counsel does not include Outside Counsel of Record or any other outside
12   counsel.
13         2.9    Non-Party: any natural person, partnership, corporation, association or
14   other legal entity not named as a Party to this action.
15         2.10 Outside Counsel of Record: attorneys who are not employees of a
16   party to this Action but are retained to represent or advise a party to this Action and
17   have appeared in this Action on behalf of that party or are affiliated with a law firm
18   that has appeared on behalf of that party, and includes support staff.
19         2.11 Party: any party to this Action, including all of its officers, directors,
20   employees, consultants, retained experts, and Outside Counsel of Record (and their
21   support staffs).
22         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
23   Discovery Material in this Action.
24         2.13 Professional Vendors: persons or entities that provide litigation
25   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
26   demonstrations, and organizing, storing, or retrieving data in any form or medium)
27   and their employees and subcontractors.
28
                                               -5-
 1         2.14 Protected Material: any Disclosure or Discovery Material that is
 2   designated as “CONFIDENTIAL” or “AEO.”
 3         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 4   Material from a Producing Party.
 5
     3.    SCOPE
           The protections conferred by this Stipulation and Order cover not only
 6
     Protected Material (as defined above), but also (1) any information copied or
 7
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
 8
     compilations of Protected Material; and (3) any testimony, conversations, or
 9
     presentations by Parties or their Counsel that might reveal Protected Material.
10
           Any use of Protected Material at trial shall be governed by the orders of the
11
     trial judge. This Order does not govern the use of Protected Material at trial.
12
     4.    DURATION
13
           Final disposition of the action is defined as the conclusion of any appellate
14
     proceedings, or, if no appeal is taken, when the time for filing an appeal has run.
15
     Except as set forth below, the terms of this protective order apply through the final
16
     disposition of the action. The parties may stipulate that they will be contractually
17
     bound by the terms of this agreement beyond the final disposition, but will have to
18
     file a separate action for enforcement of the agreement once all proceeding in this
19
     case are complete.
20
           Once a case proceeds to trial, information that was designated as
21
     CONFIDENTIAL, AEO or maintained pursuant to this protective order used or
22
     introduced as an exhibit at trial becomes public and will be presumptively available
23
     to all members of the public, including the press, unless compelling reasons
24
     supported by specific factual findings to proceed otherwise are made to the trial
25
     judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
26
     “good cause” showing for sealing documents produced in discovery from
27
     “compelling reasons” standard when merits-related documents are part of court
28
                                              -6-
 1   record). Accordingly, the terms of this protective order do not extend beyond the
 2   commencement of the trial, except for CONFIDENTIAL or AEO information or
 3   items produced in discovery that is not used at the trial.
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under
 7   this Order must take care to limit any such designation to specific material that
 8   qualifies under the appropriate standards. The Designating Party must designate for
 9   protection only those parts of material, documents, items or oral or written
10   communications that qualify so that other portions of the material, documents, items
11   or communications for which protection is not warranted are not swept unjustifiably
12   within the ambit of this Order.
13         Mass, indiscriminate or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to impose
16   unnecessary expenses and burdens on other parties) may expose the Designating
17   Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2      Manner and Timing of Designations. Except as otherwise provided in
22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24   under this Order must be clearly so designated before the material is disclosed or
25   produced.
26         Designation in conformity with this Order requires:
27               (a) for information in documentary form (e.g., paper or electronic
28
                                               -7-
 1   documents, but excluding transcripts of depositions or other pretrial or trial
 2   proceedings), that the Producing Party affix at a minimum, the legend
 3   “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” (hereinafter
 4   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 5   portion of the material on a page qualifies for protection, the Producing Party also
 6   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 7   in the margins).
 8         A Party or Non-Party that makes original documents available for inspection
 9   need not designate them for protection until after the inspecting Party has indicated
10   which documents it would like copied and produced. During the inspection and
11   before the designation, all of the material made available for inspection shall be
12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
13   documents it wants copied and produced, the Producing Party must determine which
14   documents, or portions thereof, qualify for protection under this Order. Then,
15   before producing the specified documents, the Producing Party must affix the
16   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
17   portion of the material on a page qualifies for protection, the Producing Party also
18   must clearly identify the protected portion(s) (e.g., by making appropriate markings
19   in the margins).
20             (b) for testimony given in depositions that the Designating Party identifies
21   the Disclosure or Discovery Material on the record, before the close of the
22   deposition all protected testimony.
23             (c) for information produced in some form other than documentary and
24   for any other tangible items, that the Producing Party affix in a prominent place on
25   the exterior of the container or containers in which the information is stored the
26   legend “CONFIDENTIAL.” If only a portion or portions of the information
27   warrants protection, the Producing Party, to the extent practicable, shall identify the
28
                                               -8-
 1   protected portion(s).
 2         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 3   failure to designate qualified information or items does not, standing alone, waive
 4   the Designating Party’s right to secure protection under this Order for such material.
 5   Upon timely correction of a designation, the Receiving Party must make reasonable
 6   efforts to assure that the material is treated in accordance with the provisions of this
 7   Order.
 8   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
10   designation of confidentiality at any time that is consistent with the Court’s
11   Scheduling Order.
12         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
13   resolution process under Local Rule 37.1 et seq.
14         6.3    The burden of persuasion in any such challenge proceeding shall be on
15   the Designating Party. Frivolous challenges, and those made for an improper
16   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
17   parties) may expose the Challenging Party to sanctions. Unless the Designating
18   Party has waived or withdrawn the confidentiality designation, all parties shall
19   continue to afford the material in question the level of protection to which it is
20   entitled under the Producing Party’s designation until the Court rules on the
21   challenge.
22

23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28
                                               -9-
 1   conditions described in this Order. When the Action has been terminated, a
 2   Receiving Party must comply with the provisions of section 13 below (FINAL
 3   DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8   otherwise ordered by the court or permitted in writing by the Designating Party, a
 9   Receiving Party may disclose any information or item designated
10   “CONFIDENTIAL” only to:
11               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
12   well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14               (b) the officers, directors, and employees (including House Counsel) of
15   the Receiving Party to whom disclosure is reasonably necessary for this Action;
16               (c) Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (d) the court and its personnel;
20               (e) court reporters and their staff;
21               (f) professional jury or trial consultants, mock jurors, and Professional
22   Vendors to whom disclosure is reasonably necessary for this Action and who have
23   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (g) the author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26               (h) during their depositions, witnesses, and attorneys for witnesses, in the
27   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28
                                                 - 10 -
 1   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 2   not be permitted to keep any confidential information unless they sign the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 4   agreed by the Designating Party or ordered by the court. Pages of transcribed
 5   deposition testimony or exhibits to depositions that reveal Protected Material may
 6   be separately bound by the court reporter and may not be disclosed to anyone except
 7   as permitted under this Stipulated Protective Order; and
 8               (i) any mediator or settlement officer, and their supporting personnel,
 9   mutually agreed upon by any of the parties engaged in settlement discussions.
10         7.3      Disclosure of “ATTORNEYS’ EYES ONLY” or “AEO” Information
11   or Items. Unless otherwise ordered by the court or permitted in writing by the
12   Designating Party, a Receiving Party may disclose any information or item
13   designated “ATTORNEYS’ EYES ONLY” only to the persons in Section 7.2(a) and
14   (c) through (i), thereby excluding the persons in Section 7.2(b), provided however
15   that House Counsel (as defined in Section 2.8) for the Receiving Party is permitted
16   to have access to such information.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18         IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL” or “AEO,” that Party must:
22               (a) promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order;
24               (b) promptly notify in writing the party who caused the subpoena or order
25   to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include
27   a copy of this Stipulated Protective Order; and
28
                                               - 11 -
 1             (c) cooperate with respect to all reasonable procedures sought to be
 2   pursued by the Designating Party whose Protected Material may be affected.
 3         If the Designating Party timely seeks a protective order, the Party served with
 4   the subpoena or court order shall not produce any information designated in this
 5   action as “CONFIDENTIAL” or “AEO” before a determination by the court from
 6   which the subpoena or order issued, unless the Party has obtained the Designating
 7   Party’s permission. The Designating Party shall bear the burden and expense of
 8   seeking protection in that court of its confidential material and nothing in these
 9   provisions should be construed as authorizing or encouraging a Receiving Party in
10   this Action to disobey a lawful directive from another court.
11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12         PRODUCED IN THIS LITIGATION
13             (a) The terms of this Order are applicable to information produced by a
14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18             (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28
                                              - 12 -
 1                (3) make the information requested available for inspection by the
 2   Non-Party, if requested.
 3            (c) If the Non-Party fails to seek a protective order from this court within
 4   14 days of receiving the notice and accompanying information, the Receiving Party
 5   may produce the Non-Party’s confidential information responsive to the discovery
 6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7   not produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21         PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
26   procedure may be established in an e-discovery order that provides for production
27   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
28
                                              - 13 -
 1   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 2   communication or information covered by the attorney-client privilege or work
 3   product protection, the parties may incorporate their agreement in the stipulated
 4   protective order submitted to the court.
 5   12.   MISCELLANEOUS
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9   Protective Order, no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Local Civil Rule 79-5. Protected Material
15   may only be filed under seal pursuant to a court order authorizing the sealing of the
16   specific Protected Material at issue. If a Party’s request to file Protected Material
17   under seal is denied by the court, then the Receiving Party may file the information
18   in the public record unless otherwise instructed by the court.
19   13.   FINAL DISPOSITION
20         After the final disposition of this Action, within 60 days of a written request
21   by the Designating Party, each Receiving Party must return all Protected Material to
22   the Producing Party or destroy such material. As used in this subdivision, “all
23   Protected Material” includes all copies, abstracts, compilations, summaries, and any
24   other format reproducing or capturing any of the Protected Material. Whether the
25   Protected Material is returned or destroyed, the Receiving Party must submit a
26   written certification to the Producing Party (and, if not the same person or entity, to
27   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
28
                                                - 14 -
 1   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
 2   that the Receiving Party has not retained any copies, abstracts, compilations,
 3   summaries or any other format reproducing or capturing any of the Protected
 4   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
 5   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 6   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 7   work product, and consultant and expert work product, even if such materials
 8   contain Protected Material. Any such archival copies that contain or constitute
 9   Protected Material remain subject to this Protective Order.
10   14.   VIOLATION
11   Any violation of this Order may be punished by appropriate measures including,
12   without limitation, contempt proceedings and/or monetary sanctions.
13

14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
     Dated: May 2, 2019                         GOSHGARIAN AND ASSOCIATES
16

17                                              By: /s/ Merak Eskigian
                                                    Merak Eskigian
18
                                                       Attorneys for Plaintiff
19                                                     Vanguard Logistics Services
                                                       (USA), Inc.
20

21
     Dated: May 2, 2019                         CASNER AND EDWARDS LLP
22
                                                By: /s/ Michael Fencer
23                                                  Michael Fencer
24                                                     Attorneys for Defendant
                                                       Groupage Services of New England,
25                                                     LLC
26

27

28
                                              - 15 -
     Dated: May 2, 2019             IRELL & MANELLA LLP
 1

 2                                  By: /s/ Bruce A. Wessel
                                        Bruce A. Wessel
 3
                                           Attorneys for Defendant
 4                                         Econocaribe Consolidators, Inc.
 5

 6
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 7

 8
     DATED: June 5, 2019
 9

10

11
     _________________________________
12   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  - 16 -
 1                                        EXHIBIT A:
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on _____________ in the case of Vanguard Services Logistics (USA), Inc. v.
 8   Groupage Service of New England, LLC, Econocaribe Consolidators, Inc. d/b/a
 9   ECU Worldwide (USA), Case No. 2:18-cv-00517 DSF (GJSx). I agree to comply
10   with and to be bound by all the terms of this Stipulated Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to sanctions
12   and punishment in the nature of contempt. I solemnly promise that I will not
13   disclose in any manner any information or item that is subject to this Stipulated
14   Protective Order to any person or entity except in strict compliance with the
15   provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of
19   this action. I hereby appoint __________________________ [print or type full
20   name] of _______________________________________ [print or type full address
21   and telephone number] as my California agent for service of process in connection
22   with this action or any proceedings related to enforcement of this Stipulated
23   Protective Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                              - 17 -
